Motion Granted, Petition for Writ of Mandamus Dismissed, and Memorandum
Opinion filed August 27, 2019.




                                      In The

                    Fourteenth Court of Appeals

                               NO. 14-19-00142-CV

                IN RE CITY OF HOUSTON, ET AL., Relators

                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                            333rd District Court
                           Harris County, Texas
              Trial Court Cause No. 2015-35252 & 2015-35252A


                          MEMORANDUM OPINION

      On February 20, 2019, relators the City of Houston, et al., filed a petition for
writ of mandamus complaining of a severance order, signed October 12, 2018, and
a final judgment, signed October 12, 2018 (“the Original Proceeding”). On March
26, 2019, the court consolidated the Original Proceeding with a related appeal: No.
14-18-00896-CV, City of Houston et al. v. Houston Municipal Employees Pension
System (“the Appeal”).
       On August 16, 2019, the parties filed a “Joint Motion to Dismiss Petition for
Writ of Mandamus and Abate Appeal.”1 See Tex. R. App. P. 42.1. The motion to
dismiss the mandamus petition is granted. The Original Proceeding is dismissed.
The Appeal will be abated by separate order.

                                      PER CURIAM

Panel consists of Chief Justice Frost and Justices Jewell and Bourliot.




1
 Although the Appeal and the Original Proceeding were consolidated, both cause numbers remain
open. The motion bears the cause number of the Appeal but not the cause number of the Original
Proceeding. The substance of the motion makes clear the parties seek relief in the Original
Proceeding. Accordingly, we treat the motion as having been filed in the Original Proceeding.
                                              2